Citation Nr: 9916990	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  96-51 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an August 1994 rating decision of the RO.

The RO initially denied the veteran's claim of service 
connection for PTSD in August 1994.  The veteran was notified 
of this decision by letter dated August 4, 1994.  On August 
3, 1994, the veteran submitted a statement describing the 
stressors to which he had allegedly been exposed in service.  
By letter dated in September 1994, the veteran's 
representative requested that the RO review the veteran's 
statements regarding his alleged stressors (as these 
statements had not been available to the RO prior to the 
initial rating decision) and grant him service connection for 
PTSD.  

The RO continued to adjudicate the veteran's claim and, in 
May and October 1995, issued rating actions confirming the 
initial decision to deny the veteran's claim.  Ultimately, in 
January 1996, the RO denied the veteran's claim on the basis 
that new and material evidence had not been submitted to 
reopen the claim of service connection for PTSD.  The RO 
found that the August 4, 1994, rating decision constituted a 
final decision on the basis that the veteran had failed to 
file an appeal from such decision within the allotted one-
year period.  The Board has determined, however, that the 
September 1994 statement issued by the veteran's 
representative essentially served as a Notice of Disagreement 
relative to the August 1994 rating action.  Consequently, no 
prior final decision exists on which a determination as to 
the submission of new and material evidence could be based.  
The issue, as framed above, represents that which is for 
consideration by the Board.  



REMAND

The veteran contends that he has PTSD as a result of 
incidents which allegedly occurred during his service in 
Vietnam.  The veteran's stressors included seeing 
acquaintances in body bags, seeking shelter in an unfinished 
bunker during a mortar attack and believing that "it was all 
over for me," seeing mutilated bodies, witnessing a 
Vietnamese man being crushed underneath his truck after the 
jack was dislodged by "some kids," and having to convince a 
young soldier in his unit not to commit suicide.  

A VA hospitalization report from September 1995 shows a 
diagnosis of PTSD, delayed; however, the RO has not attempted 
to assist the veteran in verifying his alleged stressors.  
Where there is a confirmed diagnosis of PTSD adequate to 
establish entitlement to service connection, the RO must 
always send a stressor verification inquiry to the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) or 
the Marine Corps.  A denial based solely on an unconfirmed 
stressor is improper unless it has first been reviewed by 
USASCRUR or the Marine Corps.  See VBA Adjudication Procedure 
Manual, M21-1, Part III, para. 5.14(b).  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:  

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
PTSD since service.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should take appropriate steps 
to contact the veteran in order to 
request a statement containing 
information regarding the stressors to 
which he reports being exposed during his 
period of service.  He should be asked to 
provide specific details of the claimed 
stressful events during service, such as 
dates, places, detailed descriptions of 
the events, his service units, duty 
assignments and the names and other 
identifying information concerning any 
individuals involved in the events.  He 
should be told that the information is 
necessary to obtain supportive evidence 
of the stressful events.  The veteran is 
informed that the United States Court of 
Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals 
prior to March 1, 1999) (the Court) has 
held that requiring a claimant to provide 
such information to the VA does not 
represent an impossible or onerous task.  
Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

3.  Then, regardless of whether the 
veteran responds, the RO should review 
the file thoroughly and prepare a summary 
of all claimed stressors.  The summary of 
stressors, with specific details 
regarding the veteran's alleged 
stressors, and all associated documents, 
should be sent to USASCRUR, 7798 Cissna 
Road, Suite 101, Springfield, Virginia  
22150-3197.  That agency should be 
requested to provide any information 
which might corroborate the veteran's 
alleged stressors, including operational 
orders and other pertinent reports 
pertaining to the veteran's units.  

4.  If deemed necessary following the 
above development, the RO should schedule 
the veteran for a comprehensive VA 
psychiatric examination to determine the 
nature of his claimed psychiatric 
disorder.  All indicated tests must be 
conducted.  The claims folder and a copy 
of this REMAND must be made available to 
and reviewed by the examiner prior to the 
requested study.  The examiner should 
specifically include or exclude a 
diagnosis of PTSD.  The examiner should 
specifically discuss the medical reports 
which show a diagnosis of PTSD.  If PTSD 
is diagnosed, the criteria upon which 
such diagnosis is made, including 
identification of the stressor(s), should 
be indicated, to include what evidence 
constituted an independently verified 
stressor.  The examiner must make any 
diagnosis of PTSD based on the diagnostic 
criteria set forth in DSM-IV.  A complete 
rationale for any opinion expressed must 
be provided.  The report of the 
examination should be associated with the 
veteran's claims folder. 

5.  After undertaking any additional 
development deemed appropriate, the RO 
should review the issue on appeal.  Due 
consideration should be given to all 
pertinent laws, regulations, and Court 
decisions.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




